                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARK A. NIXON                               )
                                             )         Civil Action No. 2: 19-cv-0583
                          Petitioner,        )
                                             )         United States District Judge
                     v.                      )         Nora Barry Fischer
                                             )
 WARDEN ORLANDO HARPER,                      )
                                             )
                          Respondent.        )


                                    MEMORANDUM ORDER

       Pending before the Court is the Petition for Writ of Habeas Corpus filed by Petitioner

Mark A. Nixon (ECF No. 3) and the Report and Recommendation of Chief United States

Magistrate Judge Cynthia Reed Eddy recommending that the Petition for Writ of Habeas Corpus

be dismissed as moot and that, to the extent one is needed, no certificate of appealability be

issued. (ECF No. 13).

       Mark A. Nixon (“Petitioner” or “Nixon”), was, at the time of filing this case, a state pre-

trial detainee, who was incarcerated in the Allegheny County Jail (“ACJ”), awaiting trial in two

separate criminal cases pending in the Court of Common Pleas of Allegheny County. He

initiated this case on May 17, 2019, alleging, inter alia, denial of his right to a speedy trial and

ineffective assistance of counsel for “failing to raise speedy trial bail and prompt trial rule and

necessary motions on my behalf.” As explained in the Report and Recommendation, on August

13, 2019, Nixon entered a plea and was sentenced to time served, to be paroled within 48 hours

of sentence. Because Nixon has been sentenced and released from custody, his request for relief

is now moot. The parties were advised that Petitioner’s written objections to the Report and
                                                   1
Recommendation were due by October 15, 2019, and Respondents’ objections were due by

October 9, 2019. To date, no party has filed objections nor sought an extension of time in which

to do so.

       The Report and Recommendation was mailed to Petitioner at his listed address of record,

but was returned to the Court on October 8, 2019, marked “Return to Sender/No Mail

Receptacle/Unable to Forward. RTS Released.” Petitioner has not provided the Court with a

forwarding address and the Court has been unable to find a forwarding address for him. If and

when Petitioner provides a new address, the Court will send him a copy of the Report and

Recommendation, as well as this Memorandum Order. Furthermore, in an abundance of caution,

the Court will send this Order to Petitioner at the only address he has provided the Court.

       The Court has reviewed the matter and concludes that the Report and Recommendation

correctly analyzes the issues and makes a sound recommendation. Accordingly, after de novo

review of the pleadings and documents in the case, together with the Report and

Recommendation, the following order is entered:

                           AND NOW, this 16th day of October, 2019:

       IT IS ORDERED that the instant petition for writ of habeas corpus is DISMISSED as

moot. To the extent one is needed, a Certificate of Appealability is DENIED as jurists of reason

would not find the foregoing debatable.

       IT IS FURTHER ORDERED that the Report and Recommendation filed September 25,

2019 (ECF No. 13) is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.



                                                 2
        AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                      BY THE COURT:

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      United States District Judge

cc:   MARK A. NIXON
      71885
      950 2nd Ave
      Pittsburgh, PA 15219
      (via U.S. First Class Mail)

      Alicia H. Searfoss
      Office of the District Attorney of Allegheny County
      (via ECF electronic notification)




                                               3
